               Case 1:20-cv-02669-ER Document 37 Filed 12/10/20 Page 1 of 11

 Anthony Zappin
1827 Washington Blvd.  Huntington, WV 25701  Phone: (304) 730-4463
E-Mail: anthony.zappin@gmail.com

                                                                               Date: December 10, 2020
VIA CM/ECF

Hon. Edgardo Ramos
United States District Judge
Southern District of New York
Thurgood Marshall U.S. Courthouse
40 Foley Square
New York, NY 10007

          Re:       Zappin v. Cooper et al. – Case No. 1:20-cv-2669-ER

Dear Judge Ramos:

        I write in response to Defendants’ letter motions requesting a conference concerning their
filing of motions to dismiss Plaintiff’s Amended Complaint in this matter. Plaintiff’s response
was due on December 4, 2020. Accordingly, Plaintiff requests leave to file this response out of
time. Plaintiff has been seriously ill with an infection since last week 1 while also in the midst of
final exams, several pressing professional deadlines and deadlines in other matter.

          A.        Plaintiff’s Claims Are Not Time-Barred

         Plaintiff’s claims against Defendants are not time-barred. As Plaintiff pointed out in his
prior letter, Governor Cuomo tolled the statute of limitations with Executive Order 202.8. It is
black letter law that the “statute of limitations for claims brought under Section 1983 is governed
by state law ….” Shomo v. City of New York, 579 F.3d 176, 181 (2d Cir. 2009). More importantly,
the “Supreme Court has instructed that in section 1983 actions, [the court] borrow[s] not only a
state’s limitations period but also its ‘tolling rules.’” Peral v. City of Long Beach, 296 F.3d 76, 80
(2d Cir. 2002) (citing Board of Regents v. Tomanio, 446 U.S. 478, 484-86 (1980)).
         Governor Cuomo’s Executive Order 202.8 tolling the statute of limitations in New York
applies to Section 1983 cases. Indeed, this issue has already been dedicated by a sister court in the
Eastern District of New York. (See Attachment A.) Justice Cooper’s statute of limitations defense
is meritless.

          B.        Justice Cooper Is Not Entitled to Judicial Immunity

        Justice Cooper is not entitled to judicial immunity. The altercation between Plaintiff and
Justice Cooper took place on the street, not inside a courtroom. His request that Plaintiff be
arrested and his exertion of influence over the Manhattan District Attorney’s Office to prosecute
Plaintiff were not actions taken within the context of a case or judicial proceeding before him or
in “the course of [his] performance of court-appointed duties.” Pertilla v. Genetic Design, Inc.,
634 N.Y.S.3d 1006, 1007 (N.Y. Sup. Ct. 1995); see also Sassower v. Signorelli, 472 N.Y.S.3d
          1
              To the extent necessary, Plaintiff can provide his medical records to the Court for in camera
review.
            Case 1:20-cv-02669-ER Document 37 Filed 12/10/20 Page 2 of 11
Zappin v. Cooper, et al.
Page 2 of 5

717, 718 (N.Y. 2nd Dept. 1984). Consequently, Justice Cooper did not act within his judicial
capacity entitling him to judicial immunity.

       C.       Justice Cooper Acted Under Color of State Law in Seeking Prosecution of Plaintiff

        While Justice Cooper may not have been acting in his judicial capacity in exerting
influence and seeking to have Plaintiff prosecuted by the Manhattan District Attorney’s Office, he
was acting under color of state law. As the Amended Complaint alleges, Justice Cooper used his
status and position on the bench to lobby the Manhattan District Attorney’s Office to reopen
Plaintiff’s police report and to prosecute Plaintiff – an action Justice Cooper could have only
accomplished as a result of his position on the bench. See Am. Compl.; see also U.S. v. Classic,
313 U.S. 299, 326 (1941) (“Misuse of power, possessed by virtue of state law and made possible
only because the wrongdoer is clothed with the authority of state law, is action taken under color
of state law.”). Furthermore, Justice Cooper used state resources to facilitate the reopening of the
case and the prosecution of Plaintiff, namely his court-assigned e-mail address to communicate
with prosecutors and court staff to facilitate his actions as complaining witness. See Am. Compl.;
see also Kohler v. City of Wapakoneta, 381 F.Supp.3d 692, 711 (N.D.Ohio. 2005) (holding that
use of state assigned e-mail to send harassing photographs “was an action taken under color of
state law”); Skinner v. Ry. Labor Executives’ Assoc., 489 U.S. 602, 614-15 (holding that
“defendant’s use of government resources, including government employees” to facilitate the
complained of action was action under color of state law). In other words, by using state resources,
Justice Cooper’s prosecution of Plaintiff as a complaining witness was not “private conduct”
beyond the reach of Section 1983.

       D.       Plaintiff Has Sufficiently Plead a Claim for Abuse of Process
         Justice Cooper’s assertion that Plaintiff has failed to plead a claim for abuse of process is
meritless. First, Justice Cooper asserts that he was merely a complaining witness to the Manhattan
District Attorney’s Office and that he did not issue or employ any process. This argument fails.
It is well-settled that a third party may be liable for a claim of abuse of process where they supplied
information that “influenced a decision whether to prosecute.” Levy v. City of New York, 935
F.Supp.3d 575, 588 (E.D.N.Y. 2013). The Amended Complaint plainly alleges that Justice Cooper
provided information, mostly false, that “influenced” the Manhattan District Attorney’s Office to
reopen Plaintiff’s police report and to ultimately prosecute Plaintiff. (See Am. Compl. at 79-85.)
Moreover, the Amended Complaint further alleges that Justice Cooper instigated, induced,
promoted and facilitated Plaintiff’s prosecution. See id.; see also Vlach v. Staiano, 2014 WL
2927161, at *4-5 (N.D.N.Y. 2014).

    Second, Justice Cooper’s contention that Plaintiff had failed to allege an improper ulterior
motive in instigating, promoting and facilitating Plaintiff’s prosecution is ostensibly false and put
forth in bad faith. The Amended Complaint alleges a host of ulterior motives – many of which
were admitted to by the Manhattan District Attorney’s Office at Plaintiff’s arraignment. (See Am.
Compl. at ¶¶ 91-93.) The improper ulterior motives include, but are not limited to:

      to retaliate against Plaintiff for exercising his First Amendment rights by helping to
       maintain two (2) websites critical of Justice Cooper;
             Case 1:20-cv-02669-ER Document 37 Filed 12/10/20 Page 3 of 11
Zappin v. Cooper, et al.
Page 3 of 5

       to retaliate against Plaintiff for exercising his right to redress by bringing a civil action in
        this Court concerning Justice Cooper’s unethical, unlawful and extrajudicial dissemination
        of the September 18, 2015 sanctions decision to the press and tabloids;

       to retaliate against Plaintiff for exercising his right to redress by bringing an action against
        Justice Deborah Kaplan and her Court Officer in the New York Court of Claims in April
        2015;

       to retaliate against Plaintiff for exercising his First Amendment right to file reports with
        Justice Cooper’s superiors and the Judicial Commission about his repeated acts of
        misconduct and unethical behavior;

       to retaliate against Plaintiff for exercising his right to redress by filing a civil suit against
        Justice Cooper in New York County Supreme Court concerning the November 2, 2016
        incident;

       to try to financially bankrupt Plaintiff with continued attorneys’ fees through multiple
        collateral proceedings initiated by Justice Cooper; and

       most importantly, to try to manufacture additional evidence and fodder for the collateral
        estoppel attorney disciplinary proceeding Justice Cooper instigated against Plaintiff with
        fabricated findings in Zappin v. Comfort.

(See id.)

        E.       Defendant Liebauser’s Claim that Plaintiff’s Abuse of Process Claim Fails Because
                 of a Guilty Plea is Wrong as a Matter of Law

        Defendant Liebhauser asserts that because Plaintiff pled guilty to a non-criminal violation
that Plaintiff’s abuse of process claim fails. This is false as a matter of law. “Under New York
law, favorable termination is not an element of [an] abuse of process claim.” Pinter v. City of New
York, 976 F.Supp.2d 539, 570 (S.D.N.Y. 2013); Brown v. Edwards, 721 F.2d 1442, 1449 n. 8 (5th
Cir. 1984) (“At common law, a civil damage suit for abuse of process is not necessarily barred
merely because the criminal (or other) proceeding … has not terminated favorably to …
plaintiff…”).

        F.       Defendant Liebhauser is Not Entitled to Qualified Immunity

        Despite her contention. Defendant Liebhauser is not entitled to qualified immunity with
respect to Plaintiff’s abuse of process claim. “Qualified immunity shields government officials
from liability in their individual capacity if their conduct does not violate clearly established
statutory or constitutional rights of which a reasonable person would have known.” Lauro v.
Charles, 219 F.3d 202, 214 (2d Cir. 2000). “In the criminal context, malicious abuse of process
is by definition a denial of procedural due process.” Cook v. Sheldon, 41 F.3d 73, 80 (2d Cir.
1994) (internal quotation marks and citation omitted). “Procedural due process forbids the use of
the legal process for wrongful purpose.” Id. Consequently, based on the allegations in the
           Case 1:20-cv-02669-ER Document 37 Filed 12/10/20 Page 4 of 11
Zappin v. Cooper, et al.
Page 4 of 5

Amended Complaint supporting Plaintiff’s abuse of process claim, it cannot be said that Defendant
Liebhauser did not violate Plaintiff’s clearly established rights as a matter of law.

       G.      Justice Cooper’s Request to Strike Portions of Plaintiff’s Amended Complaint That
               References His Racist Behavior and Statements Is Frivolous

        Justice Cooper’s request to strike portions of the Amended Complaint is frivolous.
Specifically, Justice Cooper asks the Court to strike the portions of the Amended Complaint that
refer to him as a racist and cite to him making racist and bigoted statements. Unfortunately, there
is nothing scandalous about pointing or referring racist statements and dog-whistles that publicly
came out of Justice Cooper’s own mouth at a Continuing Legal Education presentation. Indeed,
Justice Cooper admitted that he targeted black men with contempt stating that driving “Range
Rovers, Escalades and High End Lexuses” was “prima facia evidence of incarceration.” See
“Justice Matthew F. Cooper – New York’s Openly Racist Judge,” available at
https://www.youtube.com/watch?v=uD4DA4e8els.

        Moreover, Plaintiff stating a fact that Justice Cooper is a racist is material and relevant to
this proceeding. As an initial matter, Justice Cooper’s admission that he abuses his position on the
bench to target black men with imprisonment based on the car that they drive illustrates that Justice
Cooper is unethical and corrupt. He is precisely the type of abusive judicial officer that would
also be willing to improperly and corruptly wield his judgeship to exert and influence the
Manhattan District Attorney’s Office to prosecute Plaintiff, his apparent enemy.

        More importantly, as pointed out in the Amended Complaint, Justice Cooper’s co-
conspirator in the scheme to have Plaintiff arrested – Staff Attorney Kevin M. Doyle at the
Attorney Grievance Committee – mocked Plaintiff’s former counsel that Plaintiff was getting
raped by “big black cock” in Riker’s Island after Plaintiff was arrested. (See Am. Compl. at ¶ 74.)
These statements by Mr. Doyle were undoubtedly racist, bigoted and beyond the pale. What’s
more, given Justice Cooper’s penchant for misconduct and threatening behavior – ranging from
calling litigants “Bed-Pooping Cokeheads”2 to threatening Plaintiff to physical “rumble” in his
courtroom during the Zappin v. Comfort child custody trial and everything in-between – the
statements were likely parroted straight out of the mouth of Justice Cooper – an admitted racist as
evidenced by the video cited above. The fact that Justice Cooper’s co-conspirator in the scheme
would mock Plaintiff with racist and bigoted statements about the arrest Justice Cooper facilitated
only serves as compelling evidence of an improper ulterior motive in seeking to have Plaintiff
prosecuted. As such, the statements and citations concerning Justice Cooper’s racism are relevant
to the allegations in this proceeding and should not be struck.




       2
           See “Divorce Judge Slams ‘Bed-Pooping, Cokehead’ Banker, Alcoholic                  Wife,”
https://nypost.com/2015/01/08/judge-blasts-banker-wife-for-horrible-fiasco-of-a-divorce/
          Case 1:20-cv-02669-ER Document 37 Filed 12/10/20 Page 5 of 11
Zappin v. Cooper, et al.
Page 5 of 5

       I thank the Court for its attention to this matter and its continued courtesies.


                                                                      Respectfully,




                                                                      Anthony Zappin

Enclosures

cc: All parties and counsel (CM/ECF)
Bonilla v. City of New York et al                                                                                         Doc. 27
                         Case 1:20-cv-02669-ER Document 37 Filed 12/10/20 Page 6 of 11




              UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF NEW YORK
              -------------------------------------------------------- x
              ALFREDO BONILLA,

                                        Plaintiff,
                                                                           MEMORANDUM & ORDER
                              - against -
                                                                           Case No. 20-cv-1704 (RJD) (LB)
              CITY OF NEW YORK, FRANCESCO
              ALLEVATO, Individually, and JOHN AND
              JANE DOE 1 through 10, Individually, (the
              Names John and Jane Doe being fictitious,
              as the true names are presently unknown),

                                         Defendants.
              -------------------------------------------------------- x
              DEARIE, District Judge

                       Defendants City of New York, Detective Francesco Allevato, and John and Jane Doe 1

              through 10 move to set aside Magistrate Judge Bloom’s October 3, 2020 Order granting Plaintiff

              leave to file an amended complaint joining additional defendants. Defendants argue that such an

              amendment would be futile given the expiration of the applicable three-year statute of

              limitations, which, in their view, was not tolled pursuant to Governor Cuomo’s Executive Order

              202.8 temporarily tolling the time limits for the commencement of legal actions in light of the

              pandemic. For the following reasons, Defendants’ arguments are unavailing and Magistrate

              Judge Bloom’s decision was not clearly erroneous or contrary to law.

                                                     FACTUAL BACKGROUND

                       On March 20, 2020, Governor Cuomo issued Executive Order 202.8 declaring a state of

              emergency due to the COVID-19 pandemic and accordingly, among other things, tolling the time

              limits for filing legal actions as prescribed by the state’s procedural laws. On April 6, 2020,

              Plaintiff filed this action under 42 U.S.C. § 1983, alleging that on April 18, 2017, he was falsely

              arrested, falsely imprisoned, and unlawfully strip-searched. ECF No. 1, Complaint ¶¶ 12-30. In

                                                                       1



                                                                                                                Dockets.Justia.com
           Case 1:20-cv-02669-ER Document 37 Filed 12/10/20 Page 7 of 11




addition to the City of New York and Detective Allevato, Plaintiff named ten “Doe” defendants

as Plaintiff claims their identities were unknown at the time. On May 12, 2020, Defendants

requested a 90-day extension to answer the Complaint, citing the pandemic as a primary reason,

see ECF No. 2, and the extension was granted, May 13, 2020 Docket Entry.

        An initial conference was held on September 10, 2020, during which Plaintiff’s desire to

amend the complaint was discussed. The next day, Magistrate Judge Bloom issued an electronic

order directing counsel for the City to ascertain the identities of the Doe defendants and produce

them to Plaintiff by September 25, 2020. September 11, 2020 Docket Entry. Plaintiff was

directed to serve Defendants with a proposed amended complaint by October 9, 2020. Id. Three

days after Defendants produced the names of the Doe defendants to Plaintiff on

September 25, 2020, Plaintiff requested leave to file an amended complaint on or before

October 4, 2020: the day the Executive Order 202.8 toll was to expire. 1 ECF No. 13. Magistrate

Judge Bloom granted the request and Plaintiff filed his amended complaint on October 4, 2020.

ECF Nos. 15, 16.

        Defendants argue Magistrate Judge Bloom erred in concluding that Executive

Order 202.8 tolls the statute of limitations as to Plaintiff’s Section 1983 claims because, in their

view, the executive order only applies to state court actions and is not a state “tolling rule”

applicable to Section 1983 claims under controlling Supreme Court precedent. Plaintiff argues

Executive Order 202.8 is a “tolling rule” per controlling precedent and Defendants’ argument as

to Governor Cuomo’s intent in enacting it is irrelevant.




1
 Per Executive Order 202.67, the toll was later extended through November 3, 2020. It has not since been further
extended, with exceptions not relevant here. See Exec. Order 202.72.

                                                         2
          Case 1:20-cv-02669-ER Document 37 Filed 12/10/20 Page 8 of 11




                                   STANDARD OF REVIEW

       Rule 72(a) of the Federal Rules of Civil Procedure and its enabling statute, the Federal

Magistrates Act, 28 U.S.C. § 636(b)(1), provide that a district court shall modify or set aside a

magistrate’s order on a non-dispositive matter only to the extent it is “clearly erroneous” or

“contrary to law.” The Second Circuit has characterized a motion to amend the complaint as an

example of a non-dispositive motion. Fielding v. Tollaksen, 510 F.3d 175, 178 (2d Cir. 2007).

While some courts in this circuit have suggested that a motion for leave to amend may be

dispositive when denied, Sokol Holdings, Inc. v. BMB Munai, Inc., No. 05-cv-3749 (KMW),

2009 WL 3467756, at *3-*4 (S.D.N.Y. Oct. 28, 2009) (collecting cases), no such conclusion is

warranted when the motion is granted. See Louis v. Metro. Transit Auth., No. 12-cv-6333 (ILG),

2014 WL 5311455, at *1 (E.D.N.Y. Oct. 16, 2014) (“District courts in this circuit have suggested

that a magistrate judge’s denial of a motion to amend a complaint should be treated as

dispositive, while a grant of the same motion should be treated as non-dispositive.”) (alteration in

original) (quoting Tyree v. Zenk, No. 05-cv-2998 (KAM), 2009 WL 1456554, at *3 (E.D.N.Y.

May 22, 2009) (collecting cases)) (internal quotation marks omitted).

       Under the “clearly erroneous” standard, a district court may reverse a magistrate’s

finding only if it is “left with the definite and firm conviction that a mistake has been

committed.” Mobil Shipping & Transp. Co. v. Wonsild Liquid Carriers, Ltd., 190 F.3d 64, 67-68

(2d Cir. 1999) (quoting Anderson v. City of Bessemer City, N.C., 470 U.S. 564, 573 (1985))

(internal quotation marks omitted). Similarly, under the “contrary to law” standard of review, a

district court may reverse a magistrate’s decision only if the magistrate “fail[ed] to apply or

misapplie[d] relevant statutes, case law or rules of procedure.” Catskill Dev., LLC v. Park Place

Ent. Corp., 206 F.R.D. 78, 86 (S.D.N.Y. 2002).



                                                  3
           Case 1:20-cv-02669-ER Document 37 Filed 12/10/20 Page 9 of 11




                                          DISCUSSION

       In granting leave to amend, Magistrate Judge Bloom properly applied Rule 15 of the

Federal Rules of Civil Procedure and controlling precedent. Leave to amend should be “freely

give[n] when justice so requires[,]” Fed. R. Civ. P. 15(a)(2), and may be denied “where such

amendment would be futile.” Faria v. Perez, No. 04-cv-2411 (RRM), 2008 WL 398433, at *2

(E.D.N.Y. Feb. 11, 2008); see also Foman v. Davis, 371 U.S. 178, 182 (1962) (listing “futility of

amendment” as a reason to deny leave to amend). “A motion to amend the complaint may be

considered futile if the claims or parties sought to be added are barred by the relevant statute of

limitations.” Northbrook Nat. Ins. Co. v. J & R Vending Corp., 167 F.R.D. 643, 647 (E.D.N.Y.

1996) (citing Deluca v. Atl. Ref. Co., 176 F.2d 421 (2d Cir. 1949), cert. denied, 338 U.S. 943

(1950)).

       In a Section 1983 action, a federal court in New York is to apply the three-year statute of

limitations period applicable to state personal injury actions pursuant to C.P.L.R. § 214. See

Pearl v. City of Long Beach, 296 F.3d 76, 79 (2d Cir. 2002) (citing Owens v. Okure,

488 U.S. 235, 249-50 (1989)). In addition, federal courts “apply the New York rule for tolling

that statute of limitations.” Bd. of Regents of the Univ. of the State of N.Y. v. Tomanio,

446 U.S. 478, 483 (1980). However, the Court is not to apply the state tolling rule if it would

“defeat the goals” of Section 1983. Abbas v. Dixon, 480 F.3d 636, 641 (2d Cir. 2007).

       Defendants argue that Executive Order 202.8 is not a state “tolling rule” that impacts the

statute of limitations applicable to Section 1983 claims. Def. Mem. at 7-8. Therefore, they claim,

Plaintiff’s amendment was untimely since the statute of limitations expired three years after the

claim accrued: on April 18, 2020. Id. at 14. Magistrate Judge Bloom’s rejection of this argument

was neither clearly erroneous nor contrary to law. As a threshold matter, Executive Order 202.8



                                                  4
         Case 1:20-cv-02669-ER Document 37 Filed 12/10/20 Page 10 of 11




does not “defeat the goals” of Section 1983. See Abbas, 636 F.3d at 641. Rather, it advances the

goals of “deterrence and compensation” by permitting Plaintiff ample time to pursue his claims

during a global pandemic. See ECF No. 15 at 4.

       The Second Circuit has concluded that “[b]ecause the Supreme Court wanted section

1983 actions to be subject to state ‘tolling rules,’ it seems likely that both statutory and common

law rules are to be borrowed.” Pearl, 296 F.3d at 81. Executive Order 202.8 tolls “any specific

time limit for the commencement, filing, or service of any legal action . . . as prescribed by the

procedural laws of the state.” There is no question that the state’s “procedural laws” governing

tolling are “tolling rules” that should be “borrowed.” Pearl, 296 F.3d at 81. As such, Magistrate

Judge Bloom’s decision to “rely[] on the State’s wisdom in setting a limit, and exceptions

thereto, on the prosecution of a closely analogous claim,” see Tomanio, 446 U.S. at 486, in

applying the executive order to Plaintiff’s Section 1983 claims is not clearly erroneous or

contrary to law.

       While it appears a higher court has not addressed whether a state executive order

constitutes such a tolling rule, a court in the Southern District of New York recently considered

whether the toll pursuant to Executive Order 202.8 should be “borrowed” in the context of the

False Claims Act, which, like Section 1983, does not provide a federal statute of limitations. See

Citi Connect, LLC v. Local Union No. 3, IBEW, No. 20-cv5147 (CM), 2020 WL 5940143, at

*3-*4 (S.D.N.Y. Oct. 7, 2020). In Citi Connect, Chief Judge McMahon distinguished the only

pertinent case addressing this question, Weslowski v. Zugibe, 14 F. Supp. 3d 295, 307

(S.D.N.Y. 2014) (declining to apply executive order tolling state statutes of limitation where

Congress had enacted federal statute of limitations), and ultimately concluded that the executive

order should toll the federal statute of limitations as well. Id. at *4. Judge McMahon also rested



                                                 5
         Case 1:20-cv-02669-ER Document 37 Filed 12/10/20 Page 11 of 11




her decision on the fact that the non-moving party would not be harmed by the toll since the

moving party lost on the merits. Id. The same reasoning applies here as Defendants have not

established any prejudice by the granting of Plaintiff’s motion.

                                         CONCLUSION

       In granting Plaintiff’s motion for leave to amend his complaint, Magistrate Judge Bloom

did not clearly err or misapply the law. The Court affirms the October 3, 2020 Order.

SO ORDERED.

Dated: Brooklyn, New York                            /s/ Raymond J. Dearie______
       November 10, 2020                             RAYMOND J. DEARIE
                                                     United States District Judge




                                                 6
